DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species illustrated in Figure 1 in the reply filed on 09/15/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “at least about 2760 W” and “up to about 80 mm” in claim 16 are relative terms which renders the claim indefinite. The terms “at least about” and “up to about” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “up to about 80 V” in claim 17 is a relative term which renders the claim indefinite. The term “up to about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10, 14, 16-17, 23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke (US 3413667) in view of Kundracik et al. (US 9138818, hereinafter ‘Kundracik’).
Regarding claim 1, Behnke discloses a portable pipe threader comprising a stand 10 upon which a pipe 23 is supported. A carriage 56 is supported by the stand with a plurality of cutting tools coupled to the carriage and selectively operable to perform work on the pipe. A drive assembly is supported by the stand including a motor 35 operable to provide torque to the pipe to rotate the pipe.
A housing (generally indicated at 10 in Figure 7) has at least a portion of the drive assembly provided therein. A first set of guide rails 54 upon which the carriage is slidable extend from a first end of the housing in a first direction (toward carriage 56). A second set of guide rails extend from an opposite, second end of the housing in a second direction.
Behnke does not disclose the pipe threader comprising a brushless direct current motor and/or a battery pack provided on the housing.
Kundracik discloses a similar pipe threading machine. The pipe threading machine is provided with a brushless direct current motor. The motor is powered by a battery pack placed into a battery receptacle located on the housing (Col. 26, Lines 32-43).
It would have been obvious to one having ordinary skill in the art at the time of filing to utilize a battery pack powering a brushless DC motor, as taught by Kundracik in the pipe threading machine of Behnke to improve the portability of the device by not requiring it to be plugged in to operate. The entirety of the housing of the device of Behnke lies within a gap between the first and second sets of guide rails, therefore the battery receptacle of the modified device would lie in said gap.
Regarding claim 2, Behnke discloses the drive assembly further including a gearbox (e.g. combined gears 36 & 31) for receiving torque from the motor having an output gear 36 and a drive element 31 rotatably driven by the output gear configured to transmit torque to the pipe.
Regarding claims 5 and 6, Behnke does not disclose the pipe threader having an electronic speed selection switch.
Kundracik discloses a similar pipe threading machine with an electronic speed selection switch/pedal 10 configured to selectively activate the motor and control a relative speed at which the pipe rotates.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of claim 1 by adding the foot switch/speed selection switch of Kundracik to enable a user to operate the machine while keeping their hands free.
Regarding claim 7, Behnke discloses the plurality of pipe threading tools including a plurality of dies to cut threads on a pipe and a pipe reamer to smooth edges of a newly threaded or cut pipe (Col. 3, Lines 44-56). Behnke does not disclose the tools further comprising a cutter to trim excess pipe.
Kundracik discloses a similar pipe threading machine having multiple tools to thread, cut and ream pipe ends (Col. 6, Lines 54-62).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the apparatus of claim 1 by including a pipe cutting means as taught by Kundracik, to further increase the utility to the modified apparatus.
Regarding claim 10, Behnke does not disclose the pipe threading machine comprising a lubricant port/system.
Kundracik discloses a similar pipe threading machine wherein a lubrication system is fluidly connected to a lubricant port to provide lubricant to the pipe end and/or pipe threading tools (see Fig. 2, lubricant line(s) 61).
It would have been obvious to one having ordinary skill in the art to provide a lubrication system/port to the modified apparatus of claim 1, as taught by Kundracik, in order to cool the tool/pipe while machining and to flush chips away from the machining area during operation.
Regarding claim 14, Behnke discloses the housing 10 including a side extending between the first and second ends which is parallel with the first and second sets of guide rails (see Fig. 1).
Regarding claim 16, neither Behnke nor Kundracik disclose the particular motor power output and/or nominal outer diameter.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a motor in the modified apparatus of claim 1 having a power output of at least 2760W and a nominal diameter of up to 80 mm to provide adequate power to complete the desired machining operations and to fit inside a portable housing. 
Regarding claim 17, the modified apparatus of claim 16 utilizes a battery pack as modified in claim 1, but Behnke does not disclose a nominal voltage of a battery pack.
Kundracik discloses utilizing a battery having a nominal voltage of 48V (Col. 26, Line 35).
It would have been obvious to one having ordinary skill in the art at the time of filing to utilize a battery voltage of up to 80V (e.g. 48V as taught by Kundracik) in order to allow the device to operate with a readily available battery.
Regarding claim 23, Behnke discloses a portable pipe threader comprising a stand 10 upon which a pipe 23 is supported. A carriage 56 is supported by the stand with a plurality of cutting tools coupled to the carriage and selectively operable to perform work on the pipe. A drive assembly is supported by the stand including a motor 35 operable to provide torque to the pipe to rotate the pipe.
Behnke does not disclose the pipe threader comprising a brushless direct current motor, a lubrication system/port and/or a battery pack provided on the housing.
Kundracik discloses a similar pipe threading machine. The pipe threading machine is provided with a brushless direct current motor. The motor is powered by a battery pack placed into a battery receptacle located on the housing (Col. 26, Lines 32-43). A lubrication system is fluidly connected to a lubricant port in the housing to provide lubricant to the pipe end and/or pipe threading tools (see Fig. 2, lubricant line(s) 61).
It would have been obvious to one having ordinary skill in the art to provide a lubrication system/port to the apparatus of Behnke, as taught by Kundracik, in order to cool the tool/pipe while machining and to flush chips away from the machining area during operation.
It would also have been obvious to one having ordinary skill in the art at the time of filing to utilize a battery pack powering a brushless DC motor, as taught by Kundracik in the pipe threading machine of Behnke to improve the portability of the device by not requiring it to be plugged in to operate.
Regarding claim 26, Behnke discloses the drive assembly further including a gearbox (e.g. combined gears 36 & 31) for receiving torque from the motor having an output gear 36 and a drive element 31 rotatably driven by the output gear configured to transmit torque to the pipe.
Regarding claim 27, Behnke discloses the plurality of pipe threading tools including a plurality of dies to cut threads on a pipe and a pipe reamer to smooth edges of a newly threaded or cut pipe (Col. 3, Lines 44-56). Behnke does not disclose the tools further comprising a cutter to trim excess pipe.
Kundracik discloses a similar pipe threading machine having multiple tools to thread, cut and ream pipe ends (Col. 6, Lines 54-62).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the apparatus of claim 23 by including a pipe cutting means as taught by Kundracik, to further increase the utility to the modified apparatus.
Regarding claim 28, Behnke does not disclose the pipe threader having an electronic speed selection switch.
Kundracik discloses a similar pipe threading machine with an electronic speed selection switch/pedal 10 configured to selectively activate the motor and control a relative speed at which the pipe rotates.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of claim 23 by adding the foot switch/speed selection switch of Kundracik to enable a user to operate the machine while keeping their hands free.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Behnke (US 3413667) in view of Kundracik et al. (US 9138818) as applied to claim 2 above, and further in view of Soltys et al. (US 9015915, hereinafter ‘Soltys’).
Regarding claim 3, Behnke and Kundracik disclose the drive element being a gear, not a belt.
Soltys discloses a similar drive device, wherein a motor 70 drives a spindle by means of a drive element which is a belt 72.
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the gear-gear contact of driving the spindle of the modified apparatus of claim 1 with a belt-driven drive element, as taught by Soltys, in order to provide a quieter drive with the ability to replace a belt when worn, rather than more expensive worn gears over time.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke (US 3413667) in view of Kundracik et al. (US 9138818) as applied to claim 1 above, and further in view of Schmauder et al. (USPG 20180147713, hereinafter ‘Schmauder’).
Regarding claims 13 and 15, neither Behnke nor Kundracik disclose the particulars of the battery receptacle as claimed.
Schmauder discloses a battery system for pipe threading machines (Paragraph [0074]) wherein a battery pack 50 is placed into a battery receptacle 46 that is recessed into the housing so that the battery is at least partially recessed into the housing when connected, and defines a battery insertion axis along which the battery pack is slidable to connect, said axis being oriented transverse to the first and second set of guide rails (see e.g. Figs. 3 & 4).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the modified apparatus of claim 1 with the recessed transverse battery receptacle of Schmauder in order to provide a secure location for the battery that is not in the way during machining.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke (US 3413667) in view of Kundracik et al. (US 9138818) as applied to claim 23 above, and further in view of Sailing (USPG 20170021469).
Regarding claims 24 and 25, neither Behnke nor Kundracik disclose the particulars of the lubrication system as claimed.
Sailing discloses a similar lubrication system for a machine tool, wherein the lubrication system comprises a tank 22 for holding the lubricant, a pump 40 configured to draw lubricant from the tank, a connector 75 downstream from the pump for fluidly connecting the lubrication system with the lubrication port 79 and a regulator valve 77 configured to limit the flow of the lubricant to the connector by recirculating (i.e. forcing) a portion of the lubricant back up to the pump. The connector is capable of alternatively fluidly connecting the lubrication system to a hand-held lubrication system (e.g. a nozzle) if desired.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the components of the lubrication system described by Sailing to the undescribed structure of the modified apparatus of claim 23 in order to successfully design a lubrication circuit/system capable of delivering lubricant as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722